386 S.C. 525 (2010)
689 S.E.2d 609
Ted CORBETT, Petitioner,
v.
Jordan William WEAVER, a minor over the age of fourteen (14) years, and Michael Joel Weaver, Defendants, of whom Michael Joel Weaver is the Respondent.
No. 26769.
Supreme Court of South Carolina.
Heard January 6, 2010.
Decided February 8, 2010.
E. LeRoy Nettles, Sr., and Marian D. Nettles, both of Nettles, Turbeville & Reddeck, of Lake City, for Petitioner.
Robert C. Brown, of Brown & Brehmer, of Columbia, for Respondent.
PER CURIAM.
We granted a writ of certiorari to review the Court of Appeals decision in Corbett v. Weaver, 380 S.C. 288, 669 S.E.2d 615 (Ct.App.2008). After a thorough review of the Appendix, record, and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.